              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

MERANDA M. SMITH            *
                  PLAINTIFF *
V.                          *
                            *
ANDREW SAUL,                *                CASE NO. 4:18CV00738 SWW
COMMISSIONER OF SOCIAL      *
SECURITY ADMINISTRATION     *
                DEFENDANT *

                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this action is DISMISSED WITH

PREJUDICE. Judgment is entered in favor of the Commissioner.

     IT IS SO ORDERED THIS 13TH DAY OF JANUARY, 2020.

                                   /s/Susan Webber Wright
                                   UNITED STATES DISTRICT JUDGE
